Citation Nr: 1812612	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  07-31 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by syncope or seizures.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1975 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2011.  

The Board remanded the issues in April 2011 to afford the Veteran a VA examination and nexus opinion.  The claims were remanded again in December 2013 for additional development.  In February 2016, the Board sought an expert medical opinion to fully develop the Veteran's claim for service connection for a seizure disorder.  Thereafter, the Board again remanded the issues for additional development to fully develop the Veteran's claims prior to adjudication. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's syncope/seizure disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that the Veteran's left knee disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.
3.  The preponderance of the evidence shows that the Veteran's right knee disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for syncope and/or seizures have not been met. 38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2015).  A decision of the U. S. Court of Appeals for the Federal Circuit clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2017).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Facts and Discussion - Syncope/Seizure Disorder

The Veteran asserts that he has a seizure disorder that had onset during service.  See January 2011 Board hearing transcript at p. 21.

As to the first element of service connection, current diagnosis, the evidence is mixed.  As there are medical records diagnosing the Veteran with syncope and records diagnosing him with a seizure disorder, the first element of service connection is met.  For the reasons discussed in more detail below, the Board finds that the second and third elements of service connection are not met.  

An October 1975 report of medical examination at entry into service reflects no abnormalities besides scars.  A February 1978 service treatment record (STR) shows the Veteran reported dizziness, headaches, coughing up blood, and runny nose.  He was diagnosed with a viral infection and there was no follow up treatment.  There is no additional documentary evidence of dizziness during service, and no evidence of syncope or seizures.  There are no reports of medical examination or history at separation of record.  However, there is an October 1985 report of medical examination, a periodic examination connected to the Veteran's reserve duty.  The October 1985 report of medical history reflects the Veteran had no current symptoms or history of: epilepsy or fits or periods of unconsciousness.  

An August 1994 VA treatment record reflects the Veteran reported feeling weak and light headed.  A September 1994 VA treatment note reflects the Veteran complained of being dizzy when it was hot at work.  He stated that he sometimes felt light-headed and like he would pass out.  The assessment was heat exhaustion or hypoglycemia.  Another VA treatment note from September 1994 reflects similar symptoms and a diagnosis of heat exhaustion.

A December 1995 VA treatment note reflects the Veteran reported a blackout spell two days prior.  He reported feeling diaphoretic and fuzzy vision afterwards.  One day prior, he had awakened with a headache and his knees buckled.  He went to the local emergency room and then came to the VA for follow-up.  The assessment was syncope spells and he was scheduled for an EEG to check for seizure activity.  About a week later, he again sought treatment at the VA complaining of episodes of dizziness and lightheadedness.  The assessment was syncope.  A November 1996 VA treatment note reflects the Veteran's syncope had resolved. 

In a June 1997 VA examination for hypertension the Veteran reported, for the first time, that when he was in service he suddenly "fell out" about three times with brief loss of consciousness.  The note reflects the Veteran had apparently been evaluated and no cause was found at that time.  There had been no recurrence until about 1992 or 1993 when he again began blacking out briefly.  He reported that tests were run and nothing was found except for elevated blood pressure.  Subjective complaints included occasional mild headache and a mild dizzy feeling.  

The Veteran also had a VA mental disorder examination July 1997.  The Veteran reported at that time that he had periodic lapses in memory, occasional blackouts, and forgetfulness.  He could not identify what was causing the symptoms but he stated they were sudden and began in 1991.  He stated he sometimes felt as if he was in a daze similar to a blackout; during the episodes he lost track of time and came out of it finding himself somewhere else.  Then, the Veteran described the first time this happened was in-service in 1975 when he was standing in military formation and collapsed.  The next thing he realized was in the barracks, not knowing or recalling how he got there.  The Veteran reported that the second episode occurred in 1977 and then the last episode occurred three weeks prior in 1997.  In the most recent episode, he had been at work on the way to the bathroom when he lost consciousness and fell to the floor.  

During these episodes he did not lose control of his bowels or bladder and after regaining consciousness, he reported it took a period of ten to 15 minutes to regain awareness of his environment.  He reported episodes were sometimes associated with severe headaches and were sudden in onset with no prior warning.  The Veteran stated to the examiner that he felt the episodes were related to his physical condition of hypertension rather than any psychiatric or emotional problem.  The diagnostic impression was amnestic disorder due to cerebrovascular disease. 

In September 2000, a VA treatment note reflects the Veteran reported that he had been told his blackouts and chest pains were probably due to excessive drinking over a period of years.

In November 2001, the Veteran sought treatment at DCH Health System for what he thought might be seizures.  He reported having two or three of them in the past two weeks since his previous visit to the facility and suggested that this was a continuation of his previously treated problems.  The provider reviewed records from two weeks prior which showed only a complaint of chest pain.  The Veteran was admitted to the hospital for a history of syncopal episode and with an alcohol level of 219.  The provider's assessment was initially syncope versus seizure.  The Veteran was followed in the hospital and hydrated and had no additional episodes of syncope.  The provider noted that the Veteran did not give a history of classic tonic clonic seizure and did not describe any tongue maceration in any episodes over the previous two day and there was no evidence of tongue maceration.  After two days, the Veteran was discharged with an assessment of syncope, unwitnessed.

A March 2002 VA treatment note reflects the Veteran had a history of hypertension, alcohol dependence and cocaine dependence.  He had recently been discharged from a private hospital for bronchitis when he had a syncopal episode in the waiting room.  Upon awakening, he complained of chest pains.  A March 2002 VA treatment note from about two weeks later reflects the Veteran complained of what appeared to be substance withdrawal seizures.  A treatment note from the following day reflects a diagnosis of syncope versus seizure activity.  

A treatment note from two days after admission reflects there had been no evidence of seizure activity during the hospital stay.  The Veteran had been put on an anticonvulsant but the provider indicated that blood levels were not yet at a level to have such an effect.  The provider further noted that the Veteran had a keen interest in disability applications.  The provider also noted a history of the previous several days where the Veteran had been drinking excessively.

In a May 2002 questionnaire for Social Security Administration (SSA) disability benefits, the Veteran reported that his seizures began in late 1975, that he did bite or chew his tongue during attacks, and that he did lose control of bladder or bowels during attacks.  The Board notes that this is contradictory to the Veteran's statements in November 2001 and at numerous other times.

A June 2002 VA treatment note reflects the Veteran sought treatment for memory loss and a possible seizure or syncopal episode the day prior.  He complained of memory loss basically since he had started drinking two days prior.  He had no memory of cocaine use but had in the past and he could not remember using any over the weekend.  However, he had been found at his house on the floor.  His niece brought him in and he reported some bowel/bladder incontinence although the provider specifically stated that the history provided was unclear.  The Veteran had been slightly tachycardic on admission. 

A July 2002 VA treatment note reflects the Veteran came in with multiple complaints, including dizziness, lightheadedness, and blurred vision occurring twice a week for the previous month.  There were no aggravating or alleviating factors.  Duration of episodes was a few minutes to two hours.  The Veteran also reported feeling shortness of breath, nausea, and vomiting.  The assessment was dizziness, thought to be secondary to hypotension. 

A follow-up note in August 2002 states the Veteran had a workup for hypotension.  He reported feeling better but still complained of dizziness.  The Veteran stated he was having seizures more frequently during the previous few months.  

In August 2002, the Veteran had a VA EEG after complaining of up to six seizures a month.  The treatment note shows he also had a history of drug withdrawal syndromes along with polysubstance abuse including alcohol and cocaine.  The EEG did not reveal activity compatible with seizures or any focal abnormality of the background.  The provider suggested symptoms were psychogenic seizure or drug-induced seizures.  Overall, the impression was questionable diagnosis of seizures versus complex partial seizures of unknown origin.  The plan was to repeat the EEG with sleep deprivation after midnight; however, this was not completed.

Numerous additional treatment notes reflect the Veteran reported seizure activity. 

In May 2010, the Veteran was afforded a VA examination his seizure/syncope claim.  The provider reviewed the claims file and interviewed the Veteran.  The Veteran reported an episode in service when he was not feeling well in formation, having what he described as a seizure episode, and then waking up in barracks.  He denied going to sick call and also denied having any loss of bowel or bladder function during episodes.  The examiner gave a negative nexus opinion, noting the STRs did not show any blackouts, fainting or seizures, that he was first diagnosed with syncopal episodes in 1995, and first diagnosed with a seizure disorder in 2002.  The examiner stated that the Veteran's strong history of alcohol and cocaine abuse were likely responsible for his blackouts, syncope, and /or seizures.

The Veteran had another VA examination for seizures/syncope in May 2011.  He reported that during service, while standing in formation, he experienced dizziness, explained to his drill sergeant that he was not feeling well, passed out, and was taken to the barracks.  The Veteran stated he presented to sick call and was told that he was "over heated."  The Veteran reported another fainting spell in 1976 during a road march.  He stated that he presented to sick call and was given no duty for one day.  The Veteran reported that prior to both episodes of fainting he experienced tremor to legs and arms along with stuttered speech, diaphoresis, and did not lose bowel or bladder control.  The Veteran reported that he experienced the same symptoms in 1979 and presented to sick call and was told the fainting spells were due to fatigue.  He further reported an episode in 1986 while working for a tire manufacturer, after which he was taken to the work dispensary where he was told his blood pressure was elevated.  He did not present to a physician and symptoms continued through 1987 and then did not reoccur until 1991.  The Veteran reported that he had a syncopal episode while on a temporary job in 1991, was transported to the emergency room, and was told that he had a seizure.  The examiner gave a negative nexus opinion noting no documented in-service treatment for syncope or seizures.  The examiner acknowledged the Veteran's single in-service complaint of dizziness diagnosed as a viral syndrome. 

The Veteran had another VA examination for this condition in May 2015 with a similar medical history.  The examiner noted that the STRs did not show onset of a seizure disorder in service or within one year of separation.  Military records, it was noted, lacked documentation of blackouts, fainting or seizures.  The examiner noted that the symptoms the Veteran reported were not consistent with seizure disorder although he acknowledged VA treatment notes suggesting a questionable diagnosis of seizures or a seizure-like complex partial with secondary generalization.  The examiner concluded that the Veteran's seizure-like activity did not have onset in service or within one year of service and was not otherwise related to service. 

In February 2016, the Board requested an expert medical opinion regarding the Veteran's claimed syncope/seizures.  The resultant opinion, dated March 2016, contains a negative nexus opinion.  The provider was a board-certified neurologist, who reviewed the Veteran's entire claims file.  The provider cited the Veteran's September 2010 VA examination report, in which the Veteran reported a history of his "seizures" which consisted of "blurred vision and slurred speech," and "then I be out."  The medical expert opined that these symptoms were consistent with syncope, a phenomenon where reduced blood flow to the brain causes blurring or tunneling of vision, slurred speech, and finally loss of consciousness.  These episodes, the provider noted, can also result in confusion lasting several minutes.  Moreover, the Veteran denied loss of bowel or bladder control, which is often associated with genuine seizure activity, but not commonly with syncope. 

The medical expert also discussed the Veteran's June 2011 report of standing in formation in 1975, experiencing dizziness, and then passing out.  The expert noted that the Veteran reported there had been hot weather at the time and was told that he was "overheated."  Later in 1976, the Veteran had described another fainting spell during a road march, immediately prior to which he experienced tremor in his legs and arms, stuttered speech, and diaphoresis.  The medical expert noted that both of these events most strongly suggested syncope, likely associated with dehydration.  The provider opined that the Veteran's August 2002 EEG was normal, which while not ruling out seizures, indicated a seizure disorder less likely.  The medical expert further opined that the Veteran's current disability did not have onset during service and did not likely have the same etiology as his alleged in-service incidents.  Specifically, the expert opined that his in-service incidents were likely secondary to dehydration, whereas the more recent incidents were of unknown etiology, though some possibilities were suggested.

In June 2016, the AOJ received a letter dated January 2011 from the Veteran's VA provider Dr. R.T. indicating that there had been a review of the medical records and a medical opinion that the Veteran's diagnosed seizure disorder was most likely caused by or the result of military service.  

In June 2017, the Veteran received yet another VA examination.  The Veteran reported a diagnosis of seizure in 2001 and reported that a seizure was witnessed in 2001.  These statements are not supported by the record.  Medical records from the 2001 episode specifically indicate the incident was not witnessed and the diagnostic impression was syncope.  They also contradict the Veteran's earlier statements that he had been diagnosed with seizures in 1991 (which is also not supported by the record).  See July 1997 VA mental health examination report.  The June 2017 examiner reviewed the claims file and interviewed the Veteran.  She gave three different nexus opinions - the first two opinions related the Veteran's episodes to polysubstance abuse and withdrawal symptoms.  The third opinion was positive, stating that the Veteran's syncope had onset concurrent with service.  There was insufficient supporting rationale for any of her opinions.

As noted above, the Board is charged with weighing the evidence of record.  Considering all of the evidence above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for syncope and/or seizures.  Significantly, the Board finds that his reports of in-service syncopal and/or seizure episodes are not credible.  STRs show the Veteran was treated for dizziness along with other symptoms one time during active duty, which was diagnosed as a viral syndrome.  He separated from active duty in 1983.  In his periodic report of medical history in October 1985 the Veteran specifically denied a history of seizures, fits, and loss of consciousness.  

Records reflect that he sought treatment for feeling weak and light-headed starting in 1994, 11 years after service.  These episodes were related to working in a hot environment.  Thereafter, the Veteran sought treatment for these symptoms several times and never mentioned any previous episodes during service and the episodes were thought to be related to heat exhaustion.  The first mention in the evidentiary record of any fainting episodes in service is in the Veteran's June 1997 hypertension examination.  The Veteran reported three episodes in service for which he did report receiving treatment.  As noted above, STRs do not show any treatment for fainting episodes.  In his May 2010 VA examination, the Veteran reported fainting in service and he denied receiving in-service treatment.  In his May 2011 examination, the Veteran reported fainting in service and seeking treatment at sick call, where he was allegedly told he was "overheated." He also reported going to sick call for two additional fainting episodes during service, one of which he alleges he was diagnosed with fatigue.  In his January 2011 Board hearing, the Veteran reported the same incidents in service - but he denied receiving any treatment for any of the episodes.  This lack of consistency regarding in-service treatment is notable because the Veteran's positive assertions regarding treatment in sick call contain details, such as being told that an episode was due to being "overheated" or due to fatigue.  See May 2011 VA examination report.  Moreover, the Veteran notably denied any history or current symptoms of epilepsy, fits, or periods of unconsciousness in October 1985.  Given the inconsistency of more recent statements, the lack of any evidence of the in-service incidents until 1994, and the Veteran's noted interest in disability benefits (see March 2002 VA treatment note, ("He has a keen interest in disability applications")) - the Board affords the contemporaneous October 1985 report more probative value. 

As such, the second element of service connection has not been met.  Moreover, even if the Board conceded that the second element of service connection had been met, there is significant contradictory evidence of record regarding the third element.  

The Veteran has received four examinations and one expert medical opinion that were specifically regarding the syncope/seizure claim.  The May 2010 and May 2017 VA examiners opined the Veteran's spells were related to his strong history of alcohol and cocaine abuse.  The May 2011 and May 2015 VA examiners did not get to the question of nexus, finding no in-service event.  The March 2016 expert medical opinion is also negative, stating that the Veteran's recent episodes did not have onset in service and were not related to service.

The only medical opinions of record that are favorable to the Veteran are the June 2016 letter from the Veteran's provider Dr. R.T. and, inexplicably, an opinion from the May 2017 examiner that contradicts other opinions of the same provider and  same date.  Neither of these opinions is accompanied by supporting rationale. 

The Board finds that the most probative evidence of record fails to connect the Veteran's recent episodes to service.  In this regard, the Board finds the May 2010 VA examination report to be the most probative opinion of record regarding nexus.  The May 2010 VA examiner reviewed the entire claims file and the Veteran was interviewed.  His medical history was documented in detail.  The examiner noted that there was no documentation of any fainting or seizures in service, the Veteran was not diagnosed with seizures until many years after service, and that he had a strong history of alcohol and cocaine abuse both of which could be responsible for his episodes.  This conclusion is supported by additional evidence of record, including a September 2000 statement in a VA treatment session by the Veteran himself, indicating he had been told his blackouts were probably due to excessive drinking.  See also, March 2002 VA treatment note (Veteran has substance withdrawal seizures); August 2002 VA EEG note (Veteran has history of drug withdrawal syndromes along with polysubstance abuse, symptoms are likely psychogenic seizure or drug-induced seizures).  

The Board acknowledges the Veteran's assertions that he has a current disability manifested by syncope and/or seizures that had onset during service.  See January 2011 Board hearing transcript at pp. 21-23.  As noted above, however, the Board found the Veteran's statements regarding in-service events to lack credibility.  Moreover, the Veteran lacks the training and expertise necessary to comment on the diagnosis, onset, or etiology of syncope or seizures - both of which are complex medical problems.  

In sum, the Board finds the preponderance of the evidence shows no in-service event or injury and no nexus.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Discussion - Knees

The Veteran asserts that he injured his left and right knee secondary to falling with an episode of syncope and/or seizure.  See March 2002 VA treatment note. Alternatively, he asserts the disabilities began in service.  See January 2011 Board hearing transcript at pp. 14-16.

The Veteran's secondary service connection claim of his knees being related to syncope and/or seizures must fail as that condition is not service connected as discussed in detail above.

In regard to direct service connection, the first element of service connection - current disability - is met, as the Veteran has been diagnosed with mild degenerative changes of the bilateral knees.  See May 2011 VA knees examination report. 

The second and third elements of service connection, however, are not met.  The Veteran's October 1975 report of medical examination reflects no abnormalities besides scars.  The contemporaneous report of medical history reflects "no" to trick or locked knee.  The Veteran's reports of medical examination and history at separation are not of record; however, there are periodic reports dated October 1985 from the Veteran's reserve duty.  The October 1985 report of medical examination notes no abnormalities.  The contemporaneous report of medical history reflects the Veteran reported no history of or current symptoms of trick or locked knee. 

Post-service, the first record showing knee treatment is dated December 2001.  The private record indicates the Veteran sought treatment for pain and swelling in the right knee and calf and had an ultrasound Doppler of the lower extremities which did not reveal any deep venous thrombosis.  Physical examination revealed a diffusely swollen, mildly warm to touch, and mildly tender to palpation right knee.  The assessment included mild degenerative joint disease of the right knee.  However, a VA x-ray dated a few days later showed no evidence of acute injury or other significant abnormality of the right knee. 

In February 2002 the Veteran was evaluated at a private facility for knee pain.  He reported no injury and no other recent problems with his knees.  He had pain in both knees with effusion and stated he had had gout in the past.  Physical examination showed effusion bilaterally and limited range of motion with some mild warmth and normal neurovascular examination.  All stability tests were negative.  The assessment was possible gout.  

Three days later, the Veteran again sought treatment for bilateral knee pain at the same private facility.  This time, the Veteran reported no history of gout.  He also reported no history of arthritic problems.  Physical examination revealed small to moderate bilateral knee effusions with some tenderness to palpation.  The diagnostic impression was inflammatory arthritis such as gout.  X-rays from this visit were normal and showed no fracture, dislocation or other acute bony abnormality.  

Several weeks later in March 2002, the Veteran saw the orthopedic service at the private facility.  The Veteran's knees were aspirated and injected with steroids.  The note reflects the Veteran's rheumatoid factor was slightly elevated.  A few weeks later still, in March 2002, the Veteran reported pain in both knees with onset only a few months prior.  

A July 2002 VA treatment note reflects the Veteran sought treatment for bilateral knee edema and pain for one week and similar symptoms six months prior that had improved with steroid injections.  He denied any history of injury and denied a history of gout.  The diagnostic impression was knee arthritis, but it was not confirmed by radiographs.  A November 2002 VA treatment note reflects that previous x-rays were normal.

In August 2002, the Veteran filed his initial claim for the knees, stating he had fluid in both knees and "I had this right after I came out of the military."

The Veteran had a VA knees examination in March 2010.  The examiner reviewed the claims file, interviewed the Veteran, and examined him.  The Veteran reported that he began experiencing swelling to both knees after military service and he denied any problems with knees on active duty.  Symptoms reported included giving way, pain, stiffness, weakness, locking episodes, and swelling.  Physical examination revealed no abnormalities besides reduction in range of motion and pain with motion.  Gait was normal.  The Veteran left without taking radiographs.  The examiner gave a negative nexus opinion noting the Veteran denied any in-service knee problems and the lack of any in-service treatment for knee problems.

In his January 2011 Board hearing, the Veteran reported that he did not "find out about" a knee problem until after the military, at which time he had swelling and fluid in his knee.  The Veteran testified that he felt the problem was related to in-service running, getting on and jumping off of tanks, and ship lockers, etc.  He could not identify any particular incident where he injured either knee.  At that time, the Veteran indicated his only current diagnosis was bilateral knee drainage and swelling. 

The Veteran had another VA knees examination in May 2011.  He reported intermittent swelling and pain in both knees and stated that he was not aware of the problem during active service.  X-rays confirmed slight degenerative changes in the bilateral knees and a bone island in the right knee.  The examiner declined to give a nexus opinion, noting that there was no in-service injury, treatment, or diagnosis of either knee. 

A March 2014 private treatment note reflects the Veteran sought treatment for chronic right knee problems.  The provider noted a diagnosis of minimal arthritic changes on x-ray and planned for an MRI to evaluate for a meniscal tear.  A May 2014 MRI confirmed a meniscus tear, among other things; and the Veteran had a meniscectomy in August 2014.

In May 2015 the RO requested an addendum medical opinion from the May 2011 examiner regarding the nature and etiology of the Veteran's bilateral knee problems in light of his Board hearing testimony.   The examiner gave a negative nexus opinion noting that the evidence of record did not support the Veteran's contention that his knee condition had onset in service or within one year of separation from the military.  Specifically, STRs were silent for any knee-related complaints.  Further, the examiner discussed medical records dating back to 2002 showing normal x-rays, the 1985 report of medical history reflecting no knee problems or joint abnormality, and the Veteran's earlier claim in 1997 that did not mention any knee condition.  There are additional records showing knee complaints and treatment. 

The Board finds that the preponderance of the evidence shows no in-service injury or event to satisfy the second element of service connection.  On numerous occasions, the Veteran reported that the bilateral knee disability did not appear during service or until many years after service.  He also denied any history of trauma or injury on numerous occasions.  The Veteran's arguments in his Board hearing regarding injury through routine activity such as marching, running, and climbing on and off of tanks, is not sufficient by itself to establish the second element of service connection. 

Nevertheless, even if the Veteran had established the second element, the Board finds that the preponderance of the evidence shows no nexus between the Veteran's current disability and any incident of service origin.  None of the medical nexus opinions of record relate the Veteran's current knee problems to service.  The only evidence of record favorable to the Veteran's claim is his own lay statements suggesting symptoms started soon after service.  See August 2002 claim.  However, the Board finds that these statements are not consistent with the other evidence of record, which shows first sought knee treatment in 2001 with a possible history of gout.  Numerous treatment notes show the Veteran repeatedly denied any history of injury or trauma to the knees and x-rays taken in 2002 were completely normal (i.e. did not show degenerative changes).  Moreover, the Veteran's earlier claims in 1997 did not include the knees.  

In regard to presumptive service connection for a chronic disease - namely arthritis, the Veteran's diagnosis of minimal degenerative changes of the bilateral knees occurred in March 2014, some 31 years after service.  Earlier x-rays were normal.  As bilateral knee arthritis was not shown during service or within one year of separation, presumptive service connection for a chronic disease is not warranted.

In sum, the Board finds that the preponderance of the evidence shows the Veteran's bilateral knee swelling and fluid, minimal bilateral knee arthritis, and meniscus tear did not have onset until many years after service and are not related to service.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for syncope/seizures is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


